DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. Patent No. 6,731,007 B1).
Regarding claim 19, Saito discloses a device comprising:
a semiconductor substrate comprising transistors (FIG. 22: 1, see col. 7, line 37, with transistors see col. 7, line 51); and
a back end of line structure interconnecting the transistors of the semiconductor to form an integrated circuit (FIG. 22: 6/8, see also FIG. 1: interconnect structures), the back end of line structure comprising:
	a first dielectric layer (FIG. 22: 4a, see col. 8, line 49);
	first conductive lines in the first dielectric layer, the first conductive lines comprising a first conductive material (FIG. 22: 6L1/6L2, see col. 24, line 5, line 20, line 31);
	a second dielectric layer over the first conductive lines and the first dielectric layer such that the first conductive lines and the first dielectric layer disposed between the second dielectric layer and the semiconductor substrate (FIG. 24: 4b, see col. 11, line 27)
	a conductive via in the second dielectric layer, the conductive via having a convex top surface (FIG. 24: 10C, see col. 25, line 1), the conductive via comprising a second conductive material (FIG. 24: material of 10C, see col. 25, line 3); and
	second conductive lines in the second dielectric layer (FIG. 24: 9L, see col. 24, line 67), the second conductive lines comprising the first conductive material (FIG. 24: 9L is the same structure and materials as that of 6L), a second conductive line of the second conductive lines electrically connected to a first conductive line of the first conductive lines by the conductive via (FIG. 24: 9L connected to 6L by 10C), the second conductive line contacting the convex top surface of the conductive via (FIG. 24: 9L contacting convex surface of 10C).
Saito discloses various materials that can be used as the first conductive material (FIG. 24: first conductive material, under the broadest reasonable interpretation, may be the material of either 6L1 or 6L2), and various materials that can be used as the second conductive material (FIG. 24: material of 10C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the materials such that the first and second conductive materials are different. The motivation to do so is that such a choice would yield the predictable results of allowing for the selection of known materials based on their suitability for the intended purposes of metal routing lines (first conductive material) and vias (second conductive material) in an integrated circuit. See Sinclear & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. Patent No. 6,731,007 B1) as applied to claim 19 above, and further in view of Clevenger et al. (U.S. Pub. No. 2017/0148673 A1).
Regarding claim 20, Saito is silent in regards to the second conductive material is cobalt or ruthenium.
Clevenger discloses the second conductive material is cobalt (see paragraph 0027, the via material may be cobalt). It would have been obvious to one of ordinary sill in the art before the effective filing date of the invention to apply the teachings of Clevenger, including the specific material of the via to the teachings of Saito. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its use as an interconnect in a semiconductor device. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Allowable Subject Matter
Claims 1-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowed for the reasons set forth in the Office Action dated January 6, 2022. Claims 10-11 and 13-18 are allowed for the reasons set forth in the Office Action dated January 6, 2022.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art does not teach nor render obvious no seed layer or barrier layer is disposed between the conductive via and the second conductive line, in combination with the other limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Saito reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819